          Case 1:20-cv-03460-KBJ Document 50 Filed 04/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CARTER PAGE,                                                 Case No. 20-CV-03460 (KBJ)

                        Plaintiff,
                v.

 JAMES B. COMEY, et al.,

                        Defendants.


   NOTICE OF NONPARTY STEPHEN SOMMA’S OPPOSITION TO PLAINTIFF’S
          MOTION TO CLARIFY FEBRUARY 9, 2021 MINUTE ORDER
       Nonparty Stephen Somma, an employee of the Federal Bureau of Investigation resident

in Brooklyn, New York, by and through his undersigned counsel, respectfully submits the

following opposition to plaintiff’s Motion to Clarify the Court’s February 9, 2021 Minute Order

(ECF 45). While Mr. Somma is not currently a party to this action, Mr. Somma respectfully

submits this notice of his position for the Court to consider in its discretion. See Clayton v.

District of Columbia, 999 F. Supp. 2d 178, 182 n.6 (D.D.C. 2013); see also Martins v. County of

Nassau, No. 15-cv-5120, 2017 WL 1458770, at *3–4 (E.D.N.Y. Apr. 24, 2017).

       Based on the Court’s clear direction in its February 9 Order, the proper course for

plaintiff to assert claims against Mr. Somma is by filing an amended complaint, not by
retrofitting claims that have already been dismissed. The undersigned counsel has been

authorized by Mr. Somma to accept service of the amended complaint if the Court grants

plaintiff leave to file it, and will enter an appearance on Mr. Somma’s behalf if and when he is

made a party to this action. If leave is granted, Mr. Somma will also be prepared to respond to

the operative complaint on the May 18, 2021 deadline set for the other individual defendants in

the Court’s March 24, 2021 Minute Order.
         Case 1:20-cv-03460-KBJ Document 50 Filed 04/12/21 Page 2 of 2




Dated: April 12, 2021               Respectfully submitted,


                                    /s/ Meaghan VerGow
                                    Meaghan VerGow (D.C. Bar # 977165)
                                    O’MELVENY & MYERS LLP
                                    1625 Eye Street, N.W.
                                    Washington, D.C. 20006-4001
                                    Telephone: (202) 383-5300
                                    Fax: (202) 383-5414
                                    mvergow@omm.com

                                    Attorney for Stephen Somma




                                       2
